OPINION — AG — ** RECORDING FEES — COURT CLERKS ** (1) IN MUCH THE SAME WAY THAT A PLEADING, MOTION, NOTICE, JUDGMENT, ETC., OR OTHER COURT PAPER, AND EXHIBITS ATTACHED AND REFERRED TO THEREIN, CONSTITUTES ONE " INSTRUMENT ", ANY SUCH COURT PAPER AND AN AFFIDAVIT OR CERTIFICATE ANNEXED OR ATTACHED THERETO, WHICH RECITES, IN EFFECT, THAT THE " WITHIN " OR THE " FOREGOING " OR THE " ANNEXED " OR THE " ATTACHED " OR THE " ABOVE ", PLEADING, MOTION, NOTICE, JUDGMENT ETC. OR OTHER COURT PAPERS WAS PUBLISHED, OR POSTED OR SERVED IN PERSON, OR MAILED, WOULD BE PARTS OF " THE SAME INSTRUMENT " AND, TOGETHER, WOULD CONSTITUTE AN " INSTRUMENT " (DEFINITIONS) (2) WHERE THE TEXT OF A " NOTICE " IN WRITING WHICH IS SERVED, MAILED, POSTED, OR PUBLISHED PURSUANT TO AN ORDER OF COURT IS 'NOT' A COPY OF SUCH ORDER, NEITHER SUCH NOTICE NOR WRITTEN " PROOF " OF THE SERVICE, MAILING, POSTING OR PUBLICATION OF SUCH NOTICE WOULD CONSTITUTE A PART OF SUCH ORDER. (COURT CLERK, JOURNAL, RECORDING, MINUTE BOOK, PHOTOGRAPHIC, SUMMONS, FEES) CITE: 12 Ohio St. 701 [12-701], 28 Ohio St. 32 [28-32], 58 Ohio St. 701 [58-701], 67 Ohio St. 102 [67-102] [67-102] (JAMES C. HARKIN)